Exhibit 99.2 INTRODUCTION The Toronto-Dominion Bank (the Bank) produces quarterly and annual reports, which are submitted to the U.S. Securities and Exchange Commission (SEC) under Form 6-K and Form 40-F, respectively, and which are incorporated by reference into registration statements of the Bank relating to offerings of securities. These reports are prepared in accordance with Canadian generally accepted accounting principles (Canadian GAAP). SEC regulations require certain additional disclosures to be included in such registration statements reconciling financial information in the reports from Canadian GAAP to U.S. generally accepted accounting principles (U.S. GAAP). This additional disclosure is contained in this document for the six months ended April 30, 2010 and should be read in conjunction with the Bank’s Reports to Shareholders for the quarters ended April 30, 2010 and January 31, 2010 and the 2009 Annual Report on Form 40-F. ADDITIONAL NOTE TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED APRIL 30, 2010 (UNAUDITED) RECONCILIATION OF CANADIAN AND U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES The accounting principles followed by the Bank, including the accounting requirements of the Office of the Superintendent of Financial Institutions Canada, conform with Canadian GAAP. Significant differences between Canadian GAAP and U.S. GAAP are described in the Bank’s 2009 Annual Report on Form 40-F filed with the SEC. This additional note updates that disclosure for the six months ended April 30, 2010. The impact of the GAAP differences for the six months ended April 30, 2010 are detailed below. Net Income (millions of Canadian dollars) For the six months ended April 30 April 30 Net income attributable to the Bank based on Canadian GAAP Employee future benefits 14 Derivative instruments and hedging activities Liabilities and equity 13 47 Net securities losses3 (Note g) Insurance Income (Note k) 38 - Other income 69 51 Provision for credit losses 18 Income taxes and net change in income taxes due to the above items (Note l) Net income based on U.S. GAAP Less: Additional net income attributable to non-controlling interest based on U.S. GAAP - 34 Net income attributable to the Bank based on U.S. GAAP Less: Preferred dividends 83 Net income attributable to the Bank’s common shareholders based on U.S. GAAP Average number of common shares outstanding (millions) Basic - U.S. GAAP/Canadian GAAP Diluted - U.S. GAAP/Canadian GAAP Basic earnings per share - U.S. GAAP - Canadian GAAP Diluted earnings per share - U.S. GAAP - Canadian GAAP 1 For the six months ended April 30, 2010, the effect of U.S. GAAP adjustments to the Canadian GAAP Interim Consolidated Statement of Income is as follows: $619 million decrease to net interest income (2009 ­- $96 million decrease), $9 million decrease to other income (2009 -­ $1,547 million increase), and $272 million decrease to non-interest expense (2009 -­ $352 million increase). 2 Certain comparative amounts are presented after adjustments resulting from adoption of the 2009 financial instruments amendments, as described in Note 1 to the Bank’s Canadian GAAP Interim Consolidated Financial Statements within the Q2 2010 Report to Shareholders. 3 Net securities losses for the 6 months ended April 30, 2010 include credit losses of $62 million (consisting of $101 million of unrealized losses, net of $39million recognized in other comprehensive income) and realized securities gains of $42 million. Interim Consolidated Statement of Comprehensive Income (millions of Canadian dollars) For the six months ended April 30 April 30 Canadian GAAP Adjust- ments U.S. GAAP U.S. GAAP Net income attributable to the Bank Other comprehensive income (loss), net of income taxes Change in unrealized gains (losses) on available-for-sale securities, net of hedging activities 1 66 63 Reclassification to earnings of net losses (gains) in respect of available-for-sale securities 2 - Net change in unrealized foreign currency translation gains (losses) on investments in subsidiaries, net of hedging activities 3,4 Change in net gains (losses) on derivative instruments designated as cash flow hedges 5 Reclassification to earnings of gains on cash flow hedges 6 - Pension liability adjustment 7 - Other comprehensive income (loss), net of tax Comprehensive income attributable to the Bank Add: Comprehensive income attributable to non-controlling interest 53 - 53 90 Total comprehensive income 1 Net of income tax provison (benefit) of $92 million (April 30, 2009 - $(156) million). 2 Net of income tax provison (benefit) of $nil million (April 30, 2009 - $(72) million). 3 Net of income tax provison of $367 million (April 30, 2009 - $125 million). 4 ncludes $997 million (April 30, 2009 - $109 million) of after-tax gains arising from hedges of the Bank’s investment in foreign operations. 5 Net of income tax provison of $314 million (April 30, 2009 - $386 million). 6 Net of income tax provison of $269 million (April 30, 2009 - $233 million). 7 Net of income tax provison of $20 million (April 30, 2009 - $28 million). 2 Condensed Interim Consolidated Balance Sheet (millions of Canadian dollars) As at April 30, October 31, Canadian GAAP Adjust- ments U.S. GAAP Canadian GAAP Adjust- ments U.S. GAAP Assets Cash - $- Interest-bearing deposits with banks Securities Trading - Designated as trading under the fair value option - - Available-for-sale Held-to-maturity Securities purchased under reverse repurchase agreements - - Loans Residential mortgages Consumer installment and other personal - - Credit card - - Business and government 19 Business and government designated as tradingunder the fair value option - - Debt securities classified as loans - - Allowance for loan losses Loans (net) Investment in TD Ameritrade - - Derivatives Goodwill 21 Other intangibles - Other assets Total assets Liabilities Deposits Derivatives Other liabilities Subordinated notes and debentures - - Liabilities for preferred shares - - Liabilities for capital trust securities - Total liabilities Equity Bank shareholders’equity Common shares 39 39 Preferred shares Contributed surplus - Retained earnings (Note b) 47 Accumulated other comprehensive income Net unrealized gain on available-for-salesecurities, net of hedging activities1 Net unrealized foreign currency translation losson investments in subsidiaries, net of hedging activities 7 Net gain on derivatives designated ascash flow hedges Pension liability adjustment - - Total accumulated other comprehensive income Total Bank shareholders’ equity Non-controlling interests - Total equity Total liabilities and equity 1 Includes $65 million of the non-credit component of other-than-temporary impairment related to available-for-sale debt securities. 3 Interim Consolidated Statement of Cash Flows (millions of Canadian dollars) For the six months ended April 30 April 30 Canadian GAAP Adjust- ments U.S. GAAP Canadian GAAP Adjust- ments U.S. GAAP Cash flows from (used in) operating activities Net income attributable to the Bank Adjustments to determine net cash flows from (used in) operating activities: Provision for credit losses Restructuring costs 17 - 17 27 - 27 Depreciation - - Amortization of other intangibles - - Net securities losses (gains) 20 Net gain on securitizations - - Equity in net income of an associated company - - Non-controlling interests 53 - 53 56 34 90 Future income taxes 2 Changes in operating assets and liabilities Current income taxes receivable and payable - - Interest receivable and payable - - Trading securities - - Derivative assets Derivative liabilities Other 25 Net cash from operating activities 13 13 Cash flows from (used in) financing activities Change in deposits - - Change in securities sold under repurchase agreements - - Change in securities sold short - - Repayment of subordinated notes and debentures - Liability for preferred shares and capital trust securities - 6 - 6 Translation adjustment on subordinated notes and debentures issued in aforeign currency and other - 47 - 47 Common shares issued - - Treasury shares acquired for trading securities - Dividends paid Net proceeds from issuance of preferred shares - Net cash from financing activities Cash flows from (used in) investing activities Interest-bearing deposits with banks - - Activity in available-for-sale, held-to-maturity securities: Purchases - - Proceeds from maturities - - Proceeds from sales - - Net change in loans, net of securitizations - - Proceeds from loan securitizations - - Net purchases of premises and equipment - - Securities purchased under reverse repurchase agreements - - Net cash acquired from acquisitions - Net cash used in investing activities - - Effect of exchange rate changes on cash on cash equivalents - - Net increase (decrease) in cash and cash equivalents - - Impact due to reporting-period alignment of U.S. entities ­- - ­- - Cash and cash equivalents at beginning of period - - Cash and cash equivalents at end of period, represented by cash anddue from banks - - Supplementary disclosure of cash flow information: Amount of interest paid during the period - - $ 5,143 Amount of income taxes paid during the period - - 1 Certain comparative amounts are presented after adjustments resulting from adoption of the 2009 financial instruments amendments, as described in Note 1 to the Bank’s Canadian GAAP InterimConsolidated Financial Statements within the Q2 2010 Report to Shareholders. Certain comparative amounts have also been reclassified to conform to the current period’s presentation. 4 SIGNIFICANT ACCOUNTING POLICY DIFFERENCES BETWEEN CANADIAN AND U.S. GAAP The following note disclosures contain Financial Accounting Standards Board (FASB) Statement No. 168 The FASB Accounting Standards Codificationreferences. The Codification is the new single source of authoritative U.S. GAAP (ASC refers to Accounting Standards Codification). U.S. GAAP DISCLOSURES PRESENTED ON A U.S. GAAP BASIS The following disclosures are presented on a U.S. GAAP basis to meet additional U.S. GAAP disclosure requirements. (a) BUSINESS COMBINATIONS Effective November 1, 2009, the Bank prospectively adopted FASB Statement (SFAS) No. 141 (revised) Business Combinations (ASC 805-10), which retains the fundamental concepts of SFAS No. 141 and requires the purchase method of accounting and identification of an acquirer for all business combinations. One of the differences as a result of adoption of this standard relates to acquisition and restructuring costs. Under U.S. GAAP, such costs are generally expensed when incurred while Canadian GAAP requires such costs to be capitalized as part of the purchase consideration. Please refer to Note 6 of the Bank’s Canadian GAAP Interim Financial Statements within the Q2 2010 Report to Shareholders for disclosure of the acquisition made during the six months ended April 30, 2010. The adoption of this standard did not have a material impact on the financial position or earnings of the Bank. (b) NON-CONTROLLING INTEREST Effective November 1, 2009, the Bank adopted SFAS No. 160 Non-controlling Interests (SFAS 160/ASC 810-10-45-15), which establishes requirements for the accounting and reporting of non-controlling interests in subsidiaries and changes in ownership of subsidiaries. The standard requires that the equity interest of non-controlling shareholders and other equity holders in subsidiaries to be presented as a separate item within the Bank’s shareholders’ equity. After the initial adoption, upon a loss in control in a subsidiary, any retained non-controlling investment in the former subsidiary must be measured at fair value on the date of deconsolidation with a gain or loss to be recognized in income. After control is obtained, a change in ownership interests that does not result in a loss of control should be accounted for as an equity transaction. Under Canadian GAAP, non-controlling interests are presented in between liabilities and shareholders’ equity in the Interim Consolidated Balance Sheet. Upon a loss in control in a subsidiary, any retained interest is remeasured based on an allocation from the previous carrying amount. Any ownership increase in a subsidiary already consolidated by the Bank is accounted for as a step acquisition. During the six-months ended April 30, 2010, the Bank had transactions with its non-controlling interest, which had an immaterial impact to the Bank’s equity. The adoption of this standard did not have a material impact on the financial position or earnings of the Bank. The following table provides a reconciliation of the beginning and ending balance of the shareholders’ equity attributable to the non-controlling interest for the period: Non-controlling interest (millions of Canadian dollars) For the six months ended April 30 April 30 Canadian GAAP Adjust- ments U.S. GAAP Canadian GAAP Adjust- ments U.S. GAAP Balance at the beginning of the period1 Net income attributable to non-controlling interest 53 - 53 53 34 87 Ownership increase or decrease in subsidiaries and redemption of sharesfrom non-controlling interest1 8 6 14 Foreign exchange and other adjustments - - Balance at the end of the period - 1 Under Canadian GAAP, certain innovative capital structures are classified as liabilities and their corresponding distributions are recorded as interest expense. However, under U.S. GAAP these structures are considered non-controlling interest. On December 31, 2009, one of these innovative structures redeemed all outstanding units, thus removing the related Canadian to U.S. GAAP adjustment. 5 (c) FAIR VALUE MEASUREMENTS FOR NON-FINANCIAL ASSETS Effective November 1, 2009, the Bank adopted the remaining provision of SFAS No.157, Fair Value Measurements (SFAS 157/ ASC 820-10-35-37 to 35-55) that primarily impacts the Bank by requiring additional disclosures about its fair value measurements related to non-financial assets and liabilities. Similar to the guidance provided for financial assets and liabilities, the remaining provision of SFAS 157 (ASC 820-10-35-37 to 35-55) defines fair value as the price that would be received to sell an asset or paid to transfer a liability (i.e. exit price) in an orderly transaction between market participants at the measurement date, and establishes a framework for measuring fair value. The standard also establishes a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. Please refer to Note 8 to the Bank’s Canadian GAAP Interim Consolidated Financial Statements within the Q2 2010 Report to Shareholders for additional discussions on the definition of Level 1, 2 and 3 within the fair value hierarchy. Non-financial assets and liabilities are normally carried at cost and fair value measurements would only be applicable on a non-recurring basis that is, the assets and liabilities are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances. The adoption of the remaining provision of SFAS 157 (ASC 820-10-35-37 to 35-55) did not have a material impact on the financial position or earnings of the Bank. For the six months ended April 30, 2010, certain foreclosed assets were classified as held for sale. The carrying value for these assets is the lower of cost or fair value less cost to sell. Fair value for these assets is determined using third party appraisals. Management applies judgment in the selection of the valuation methodology. For the six months ended April 30, 2010, certain non-financial assets were acquired as part of a business combination and asset acquisition. Please refer to Note 6 to the Bank’s Canadian GAAP Interim Financial Statements within the Q2 2010 Report to Shareholders for disclosure of the acquisition made during the six months ended April 30, 2010. Fair value for these assets is determined using valuation techniques, including discounted cash flows as well as third party appraisals. The Bank applies judgment in the selection of the valuation methodology and the various inputs to the calculation. The following table presents as at April 30, the level within the fair value hierarchy for non-financial assets measured at fair value on a non-recurring basis and the total losses recorded in the Interim Consolidated Statement of Income for these assets and liabilities for the six months ended April 30: (millions of Canadian dollars) April 30, Level 1 Level 2 Level 3 Loss1 Non-financial assets: Assets held for sale $- $- $1 Non-financial assets acquired in a business combination/asset acquisition - - - Total non-financial assets measured at fair value on a non-recurring basis $- $1 1 Loss represents the additional decrease in fair value after the initial classification as assets held for sale. (d) FAIR VALUE MEASUREMENTS FOR FINANCIAL ASSETS AND LIABILITIES MEASURED ON A NON-RECURRING BASIS Certain financial assets are measured at fair value on a non-recurring basis; that is, the instruments are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment or when assets are measured at the lower of cost or market (LOCOM)). For the six months ended April 30, 2010, certain equity securities carried at cost that do not have quoted market prices and certain investments accounted for using the equity method were written down to fair value through the Interim Consolidated Statement of Income to reflect other-than-temporary impairment. Fair value for these equity instruments is determined using valuation techniques, including discounted cash flows and a multiple of earnings before taxes, depreciation and amortization. Management applies judgment in the selection of the valuation methodology and the various inputs to the calculation. Loans held for sale are measured at LOCOM. For the six months ended April 30, 2010, certain loans held for sale were recorded at fair value as fair value was lower than their amortized cost. Fair value for these loans is determined using broker quotes where available. These inputs are usually Level 2 inputs. Where broker quotes are not available or reliable, the fair value of loans held for sale is determined using quoted prices for comparable assets, adjusted for specific attributes of that loan. If the specific attributes of the loan are unobservable in the market and are significant to the overall valuation of the loan, the instrument is classified in Level 3 of the fair value hierarchy. For the six months ended April 30, 2010, certain short-term financial assets and loans were acquired as part of a business combination. For short-term financial assets, fair value is considered to equal the carrying value. The fair value of loans is determined using valuation techniques, including discounting the expected cash flows at market interest rates for loans with similar credit risks. Management applies judgment in the selection of the valuation methodology and the various inputs to the calculation. The following table presents as at April 30, 2010, the level within the fair value hierarchy for each of the financial assets measured at fair value on a non-recurring basis and the total losses recorded in the Interim Consolidated Statement of Income for these assets for the six months ended April 30, 2010: 6 (millions of Canadian dollars) April 30, Level 1 Level 2 Level 3 Loss1 Loans held for sale $- $7 $2 Equity securities carried at cost - - 12 2 Financial assets acquired as part of a business combination - - - Total assets measured at fair value on a non-recurring basis $- $4 (millions of Canadian dollars) October 31, Level 1 Level 2 Level 3 Loss1 Loans held for sale $- $- $3 Equity securities carried at cost - - 83 Investments accounted for using the equity method - - - 11 Total assets measured at fair value on a non-recurring basis $- $- 1 For loans held for sale, the losses represent the write-down to market. For equity securities carried at cost and investments accounted for using the equity method, losses represent the write-down to fair value for other-than-temporary impairment. Certain financial liabilities are measured at fair value on a non-recurring basis; that is, the instruments are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when financial liabilities are acquired as part of a business combination). For the six months ended April 30, 2010, certain deposits, subordinated notes, debentures, and other liabilities were acquired as part of a business combination. The fair value of deposits, subordinated notes and debentures is determined using valuation techniques, including discounting the contractual cash flows using market interest rates offered for liabilities with similar terms. The other liabilities are short-term in nature and the fair value is considered to equal the carrying value. Management applies judgment in the selection of the valuation methodology and the various inputs to the calculation. The following table presents as at April 30, 2010, the level within the fair value hierarchy for each of the financial liabilities measured at fair value on a non-recurring basis: (millions of Canadian dollars) As at April 30, 2010 Level 1 Level 2 Level 3 Financial liabilities acquired as part of a business combination $- $- Total financial liabilities measured at fair value on a non-recurring basis $- $- There were no financial liabilities measured at fair value on a non-recurring basis as at October 31, 2009. Effective November 1, 2009, the Bank adopted Update No. 2009-05, Fair Value Measurements and Disclosures (Topic 820) - Measuring Liabilities at Fair Value. This Update provides clarification regarding the valuation techniques required to be used to measure the fair value of liabilities where quoted prices in active markets for identical liabilities are not available. In addition, it clarifies that when estimating the fair value of a liability, a reporting entity is not required to include a separate input or adjustment to other inputs relating to the existence of a restriction that prevents the transfer of the liability. The adoption of this standard did not have a material impact on the financial position or earnings of the Bank. (e) ACCOUNTING FOR TRANSFERS OF FINANCIAL ASSETS AND REPURCHASE FINANCING TRANSACTIONS Effective November 1, 2009, the Bank adopted FSP SFAS 140-3 Accounting for transfers of financial assets and repurchase financing transactions (FSP SFAS 140-3/ASC 860-10-40-42). FSP FAS 140-3 (ASC 860-10-40-42) provides guidance on whether repurchase transactions involving a previously transferred asset between the same counterparties that is entered into contemporaneously with, or in contemplation of, the initial transferred asset should be evaluated as one linked transaction or two separate transactions. FSP FAS 140-3 (ASC 860-10-40-42) assumes the two transactions are linked unless certain criteria are met. The adoption of this standard did not have a material impact on the financial position or earnings of the Bank. 7 (f) EQUITY METHOD INVESTEES Effective November 1, 2009, the Bank adopted FASB’s EITF Issue No.08-06, Equity Method Investment Accounting (included in ASC 323-Investments-Equity Method and Joint Ventures) which provides accounting considerations for investments accounted for applying the equity method. The guidance provides additional guidance on the appropriate costs to include in the initial measurement, accounting for subsequent changes in ownership percentages, and the recognition of impairment on such investments. The adoption of this standard did not have an impact on the financial position or earnings of the Bank. (g) SECURITIES LOSSES RECOGNIZED ON AVAILABLE-FOR-SALE SECURITIES AND RECOGNITION AND PRESENTATION OF OTHER-THAN-TEMPORARY IMPAIRMENT For debt securities classified as available-for-sale or held-to-maturity, if an entity intends to sell the debt security or it is more likely than not that it will be required to sell the debt security before recovering its cost basis, the entire impairment loss should be recognized as an impairment in the Interim Consolidated Statement of Income. However, if the Bank does not intend to sell the debt security and it is not likely that the Bank will be required to sell the debt security before recovering its cost basis, then only the portion of the impairment loss representing credit losses is recognized in the Interim Consolidated Statement of Income. The balance of the impairment loss is recognized in other comprehensive income. The other-than-temporary impairment recognized by the Bank for the six months ended April 30, 2010, on all available-for-sale securities, including equity securities, is as follows: (millions of Canadian dollars) For the six months ended April 30, Total other-than-temporary impairment recognized under Canadian GAAP $ 3 Total other-than-temporary impairment recognized under U.S. GAAP Additional other-than-temporary impairment taken under U.S. GAAP Less: non-credit portion of other-than-temporary impairment recognized in other comprehensive income1 39 Additional net impairment losses recognized in net income under U.S. GAAP 1 Represents non-credit component of other-than-temporary impairment on available-for-sale debt securities. The following is a roll-forward of the amount related to credit losses on debt securities for which a portion of an other-than-temporary impairment was recognized in other comprehensive income. (millions of Canadian dollars) Total Balance at November 1, 2009 Less amounts related to securities that recovered during the period1 Less amounts related to securities sold during the period - Add amounts related to credit losses for which an other-than-temporary impairment was not previously recognized 62 Balance as at April 30, 2010 1 Amount related to credit losses on debt securities for which there is no longer a portion of an other-than-temporary impairment recognized in other comprehensive income due to a recovery in fairvalue. As at April 30, 2010, the debt securities with other-than-temporary impairment for which a portion of other-than-temporary impairment loss remains in other comprehensive income consists of available-for-sale non-agency collateralized mortgage obligations. The impairment that was recognized in income on the non-agency collateralized mortgage obligations portfolio and the other debt securities portfolio related to credit losses for available-for-sale debt securities that the Bank does not intend to sell and will not be required to sell. The expected cash flows are based on contractual payments adjusted for expected prepayments and credit losses which are determined using assumptions for inputs including severity and probability of default. 8 (h) DISCLOSURES ON CREDIT DERIVATIVES AND CERTAIN GUARANTEES The Bank sells credit protection in the credit derivatives market for trading and credit risk management purposes but overall is a net purchaser of credit protection. The Bank has exposure to a given underlying reference entity as a seller of credit derivatives and may offset the exposure partially, or entirely, with a contract to purchase protection from another counterparty on the same or similar reference entity. All exposures are managed within risk limits that have been approved by the Bank’s Risk Management Group and are hedged with various financial instruments, including credit derivatives and bonds within the trading portfolio, not included in this table. The Bank’s credit derivatives are recorded at fair value with changes in fair value recorded through income. As at April 30, 2010, the Bank sold credit protection under credit default swaps (CDS) with notional amounts of $9 billion.Upon a credit event, the Bank as seller of protection will usually pay out only a percentage of the full notional amount of protection sold because the amount required to be paid on the contracts takes into account the recovery value of the reference obligation at the time of settlement. The following table summarizes the notional and fair value amounts of credit derivatives as at April 30, where the Bank is the seller and purchaser of credit protection: Credit protection - credit default swaps ratings / maturity profile April 30, 2010 (millions of Canadian dollars) Maturity Protection sold Protection purchased < 1 year 1 - 5 years > 5 years Total notional / maximum payout amount Fair Value (b) Total notional / maximum receivable amount Fair value (b) Risk rating of reference entity Investment grade (AAA to BBB-)(a) Noninvestment grade (BB+ and below)(a) 69 Unrated(c) 37 Total October 31, 2009 (millions of Canadian dollars) Maturity Protection sold Protection purchased < 1 year 1 - 5 years > 5 years Total notional / maximum payout amount Fair Value (b) Total notional / maximum receivable amount Fair value (b) Risk rating of reference entity Investment grade (AAA to BBB-)(a) Noninvestment grade (BB+ and below)(a) Unrated(c) Total (a) Ratings scale is based on the Bank's internal ratings, which generally correspond with ratings defined by S&P and Moody's. (b) Amounts are shown on a gross basis, before the benefit of legally enforceable master netting arrangements and cash collateral held by the Bank. (c) Includes predominantly CDS index tranches. (i) DISCLOSURES OF TRANSFERS OF FINANCIAL ASSETS AND INTERESTS IN VARIABLE INTEREST ENTITIES The Bank carries out certain business activities via arrangements with special purpose entities (SPEs). The Bank uses SPEs to obtain sources of liquidity by securitizing certain of its financial assets, to assist its clients in securitizing their financial assets and to create investment products for its clients. SPEs may be organized as trusts, partnerships, or corporations and they may be formed as qualifying special purpose entities (QSPEs) or variable interest entities (VIEs). When an entity is deemed a VIE, the entity must be consolidated by the primary beneficiary. Consolidated SPEs have been presented in the Bank’s Interim Consolidated Balance Sheet. Securitization of Bank-Originated Assets The Bank securitizes residential mortgages, personal loans, and commercial mortgages to enhance its liquidity position, to diversify sources of funding and to optimize the management of the balance sheet. All products securitized by the Bank were originated in Canada and sold to Canadian securitization structures or Canadian non-SPE third parties. Details of securitization exposures through significant unconsolidated SPEs, significant unconsolidated QSPEs, and Canadian non-SPE third parties are as follows: 9 Exposure Securitized by the Bank as an Originator1 (millions of Canadian dollars) As at Apr. 30, 2010 Oct. 31, 2009 Significant unconsolidated QSPEs Significant unconsolidated SPEs Canadian non- SPE third- parties Significant unconsolidated QSPEs Significant unconsolidated SPEs Canadian non- SPE third- parties Securitized assets Carrying value of retained interests Securitized assets Carrying value of retained interests Securitized assets Carrying value of retained interests Securitized assets Carrying value of retained interests Securitized assets Carrying value of retained interests Securitized assets Carrying value of retained interests Residential mortgage loans2 $- $- $- $- Personal loans - Commercial mortgage loans2 - - 50 - 1 62 2 51 - - Total exposure 1 In all the securitization transactions that the Bank has undertaken for its own assets, it has acted as an originating bank and retainedsecuritization exposure. 2 Multiple-unit residential (MUR) mortgages, comprising of five or more units, have been reclassified from residential mortgage loans to commercial mortgage loans. Residential mortgage loans The Bank may be exposed to the risks of transferred loans to the securitization vehicles through retained interests. There are no expected credit losses on the retained interests of the securitized residential mortgages as the mortgages are all government guaranteed. Personal loans The Bank securitizes personal loans through QSPEs, as well as through single-seller conduits via QSPEs. As at April 30, 2010, the single-seller conduits had $5.1 billion (October 31, 2009 - $5.1 billion) of commercial paper outstanding while another Bank-sponsored QSPE had $1.5 billion (October 31, 2009 - $2.9 billion) of term notes outstanding. While the probability of loss is negligible as at April 30, 2010, the Bank’s maximum potential exposure to loss for these conduits through the sole provision of liquidity facilities was $5.1 billion (October 31, 2009 - $5.1 billion) of which $1.1 billion (October 31, 2009 - $1.1 billion) of underlying personal loans was government insured. Additionally, the Bank had retained interests of $126 million (October 31, 2009 - $121 million) relating to excess spread. Commercial mortgage loans As at April 30, 2010 the Bank’s maximum potential exposure to loss was nil (October 31, 2009 - $2 million) through retained interests in the excess spread and cash collateral account of the QSPE. Securitization of Third Party-Originated Assets The Bank administers multi-seller conduits and provides liquidity facilities as well as securities distribution services; it may also provide credit enhancements. Third party-originated assets are securitized through Bank-sponsored SPEs, which are not consolidated by the Bank. The Bank’s maximum potential exposure to loss due to its ownership interest in commercial paper and through the provision of liquidity facilities for multi-seller conduits was $6.6 billion as at April 30, 2010 (October 31, 2009 - $7.5 billion). Further, as at April 30, 2010, the Bank has committed an additional $1.3 billion (October 31, 2009 - $1.0 billion) in liquidity facilities for asset-backed commercial paper (ABCP) that could potentially be issued by the conduits. As at April 30, 2010, the Bank also provided deal-specific credit enhancement in the amount of $86 million (October 31, 2009 - $134 million). All third-party assets securitized by the Bank were originated in Canada and sold to Canadian securitization structures. Details of the Bank-administered multi-seller, ABCP conduits are as follows: 10 Exposure to Third-Party Originated Assets Securitized by Bank-Sponsored Conduits (millions of Canadian dollars) As at Apr. 30, 2010 Oct. 31, 2009 Significant unconsolidated SPEs Ratings profile of SPE asset class AAA Expected weighted- average life (years)1 Significant unconsolidated SPEs Ratings profile of SPE asset class AAA Residential mortgage loans Credit card loans Automobile loans and leases Equipment loans and leases Trade receivables Total exposure 1 Expected weighted-average life for each asset type is based upon each of the conduit’s remaining purchase commitment for revolving pools and the expected weighted-average life of the assets for amortizing pools. As at April 30, 2010, the Bank held $510 million (October 31, 2009 - $848 million) of ABCP issued by Bank-sponsored multi-seller and single-seller conduits within the trading securities category on its Interim Consolidated Balance Sheet. Exposure to Third Party-Sponsored Conduits The Bank’s exposure to U.S. third party-sponsored conduits arising from providing liquidity facilities have matured during the quarter (October 31, 2009 - $160 million). The Bank’s exposure to Canadian third party-sponsored conduits in the form of margin funding facilities as at April 30, 2010 was not significant. Other Investment and Financing Products Other Financing Transactions In April 2010, the Bank exited transactions where it provided cost-efficient financing to U.S. corporate clients through VIEs.The Bank no longer provides financing to these corporate clients under these arrangements (October 31, 2009 - $2.0 billion) and as at April 30, 2010, had no further exposure to these VIEs. Please refer to Note 5, Loan Securitizations and Note 6, Variable Interest Entities of the Bank’s 2009 Canadian GAAP Consolidated Financial Statements for disclosures of the Bank’s significant involvement with transfers of financial assets, VIEs, and QSPEs. (j) TRADING-RELATED INCOME Trading assets and liabilities, including derivatives, certain loans held within a trading portfolio that are designated as trading under the fair value option, and trading loans, are measured at fair value, with gains and losses recognized in the Interim Consolidated Statement of Income. Trading-related income comprises net interest income, trading income and income from loans designated as trading under the fair value option that are managed within a trading portfolio.Net interest income arises from interest and dividends related to trading assets and liabilities, and is reported net of interest expense and income associated with funding these assets and liabilities. Trading income includes realized and unrealized gains and losses on trading securities, trading derivatives, and trading loans. Realized and unrealized gains and losses on loans designated as trading under the fair value option are included in other income in the Interim Consolidated Statement of Income. Trading-related income excludes underwriting fees and commissions on securities transactions, which are shown separately in the Interim Consolidated Statement of Income. Trading-related income by product line depicts trading income for each major trading category. For the six months ended (millions of Canadian dollars) April 30, 2010 Net interest income Trading income Income from loans designated as trading under the fair value option 17 Total trading-related income By product Interest rate Credit portfolios Foreign exchange portfolios Equity Other portfolios 15 Loans designated as trading under the fair value option 17 Total trading-related income 11 (k) INSURANCE POLICY LIABILITIES Policy liabilities are established to reflect the estimate of the full amount of all liabilities associated with the insurance policies at the balance sheet date, including claims incurred but not reported. Canadian GAAP provides a policy choice which allows insurance liabilities to be recorded on a discounted or undiscounted basis. Under Canadian GAAP, the Bank has made a policy choice to discount its insurance liabilities. In addition, Canadian GAAP requires that a provision for adverse deviation (PFAD) to be recorded for uncertainty in assumptions in the calculation of insurance liabilities. U.S. GAAP requires insurance liabilities to be recorded on an undiscounted basis. In addition, U.S. GAAP does not require a PFAD to be recorded for uncertainty in assumptions in the calculation of insurance liabilities. The impact of reversing the PFAD and discounting recorded was a decrease to Other Liabilities and an increase to Insurance Income of $38 million. (l) INCOME TAXES During the six months ended April 30, 2010, valuation allowance in the amount of $99 million related to an acquisition that was previously recognized was reversed as it was no longer required in light of new information. The offset for this reversal was recorded as an adjustment to goodwill for Canadian GAAP and to provision for income taxes for U.S. GAAP. (m) COMPARATIVE AMOUNTS Certain comparative amounts have been reclassified to conform with the presentation adopted in 2010. 12 ADDITIONAL DISCLOSURES REQUIRED BY U.S. GAAP PRESENTED ON A CANADIAN GAAP BASIS The following disclosures are presented on a Canadian GAAP basis to meet additional U.S. GAAP disclosure requirements. (n) UNREALIZED LOSS POSITIONS FOR AVAILABLE-FOR-SALE SECURITIES In the following table, unrealized losses for available-for-sale securities are categorized as “12 months or longer” if for each of the consecutive 12 months preceding April 30, 2010, the fair value of the securities was less than the amortized cost. If not, they have been categorized as “Less than 12 months”. These unrealized loss positions are not necessarily indicative of other-than-temporary impairment. Unrealized Loss Positions for Available-for-Sale Securities (millions of Canadian dollars) As at April 30, 2010 Less than 12 months 12 months or longer Total Available-for-sale securities Fair value Gross Unrealized losses Fair value Gross Unrealized losses Fair value Gross Unrealized losses Government and government-related securities Canadian Government $4 $3 $7 U.S. Federal, state and municipal governments 29 13 42 Other OECD government-guaranteed debt 3 6 9 Mortgage-backed securities Residential 89 11 33 Other debt securities Asset-backed securities Other asset-backed securities 59 - - 59 Corporate and other debt 11 27 1 12 70 27 1 71 Debt securities reclassified from trading 8 47 55 Equity securities Preferred shares 63 3 94 15 18 Common shares 77 2 94 22 24 5 37 42 Total (o) FAIR VALUE MEASUREMENTS FOR FINANCIAL ASSETS AND FINANCIAL LIABILITIES U.S. GAAP standard SFAS 157 (ASC 820-10-35-37 to 35-55)establishes a fair value hierarchy that requires entities to maximize the use of observable inputs and minimize the use of non-observable inputs when measuring fair value. The guidance primarily impacts the Bank’s fair value measurements for financial instruments and requires additional disclosures about its fair value measurements. SFAS 157 (ASC 820-10-35-37 to 35-55) defines fair value as the price that would be received to sell an asset or paid to transfer a liability (i.e. exit price) in an orderly transaction between market participants at the measurement date, and establishes a framework for measuring fair value. The standard also establishes a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. The adoption of SFAS 157 (ASC 820-10-35-37 to 35-55) did not have a material impact on the financial position or earnings of the Bank. Please refer to Note 8 of the Bank’s Canadian GAAP Interim Consolidated Financial Statements within the Q2 2010 Report to Shareholders for disclosure of the fair value of financial assets and financial liabilities accounted for at fair value on a recurring basis and their classification within the fair value hierarchy as at April 30, 2010 and a reconciliation for all financial assets and financial liabilities measured at fair value on a recurring basis using significant non-observable inputs (Level 3) for the period from November 1, 2009 to April 30, 2010. The following table discloses the carrying value and fair value of financial assets and financial liabilities and excludes assets and liabilities that are not financial instruments, such as land, buildings, and equipment, as well as goodwill and other intangibles, including customer relationships, which are of significance to the Bank. 13 Financial Assets and Financial Liabilities (millions of Canadian dollars) As at April 30, October 31, Carrying value Fair value Carrying value Fair value FINANCIAL ASSETS Cash and due from banks Interest-bearing deposits with banks Trading securities Government and government-related securities Other debt securities Equity securities Retained interests Total trading securities Available-for-sale securities Government and government-related securities Other debt securities Equity securities Debt securities reclassified from trading Total available-for-sale securities Held-to-maturity securities Government and government-related securities Other debt securities Total held-to-maturity securities Securities purchased under reverse repurchase agreements Loans Customers’ liability under acceptances Derivatives Other assets FINANCIAL LIABILITIES Deposits Trading deposits Acceptances Obligations related to securities sold short Obligations related to securities sold under repurchase agreements Derivatives Other liabilities Subordinated notes and debentures Liability for preferred shares and capital trust securities (p) DISCLOSURES ABOUT DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES Effective October 31, 2009, the Bank adopted SFAS No. 161 - Disclosures about Derivative Instruments and Hedging Activities - an amendment of FASB Statement No. 133 (SFAS 161/ASC 815-10-65-1). SFAS 161 requires enhanced disclosures about derivative instruments and hedged items that are accounted for under SFAS No. 133 (ASC 815-10-65-1). The enhanced disclosures about the Bank’s derivative instruments and hedged items that are accounted for under SFAS 133 are noted below. Derivative financial instruments are financial contracts that derive their value from underlying changes in interest rates, foreign exchange rates, credit spreads, commodity prices, equities, or other financial measures. Such instruments include interest rate, foreign exchange, equity, commodity, and credit derivative contracts. The Bank uses these instruments for trading purposes and non-trading purposes to manage the risks associated with its funding and investing strategies. 14 DERIVATIVES HELD FOR TRADING PURPOSES The Bank enters into trading derivative contracts to meet the needs of its customers, to enter into trading positions, and in certain cases, to manage risks related to its trading portfolio. Trading derivatives are recorded at fair value with the resulting realized and unrealized gains or losses recognized immediately in trading income. DERIVATIVES HELD FOR NON-TRADING PURPOSES When derivatives are held for non-trading purposes and when the transactions meet hedge accounting requirements, they are classified by the Bank as non-trading derivatives and receive hedge accounting treatment, as appropriate. Certain derivative instruments that are held for economic hedging purposes, and do not meet hedge accounting requirements, are also classified as non-trading derivatives but the change in fair value of these derivatives is recognized in other income. HEDGING RELATIONSHIPS Hedge Accounting At the inception of a hedging relationship, the Bank documents the relationship between the hedging instrument and the hedged item, its risk management objective and its strategy for undertaking the hedge. The Bank also requires a documented assessment, both at hedge inception and on an ongoing basis, of whether or not the derivatives that are used in hedging transactions are highly effective in offsetting the changes attributable to the hedged risks in the fair values or cash flows of the hedged items. In order to be deemed effective, the hedging instrument and the hedged item must be highly and inversely correlated such that the changes in the fair value of the hedging instrument will substantially offset the effects of the hedged exposure to the Bank throughout the term of the hedging relationship. If a hedging relationship becomes ineffective, it no longer qualifies for hedge accounting and any subsequent change in the fair value of the hedging instrument is recognized in earnings, without any mitigating impact in earnings, where appropriate. The gain or loss relating to the derivative component excluded from the assessment of hedge effectiveness is recognized immediately in the Interim Consolidated Statement of Income. When derivatives are designated as hedges, the Bank classifies them either as: (i) hedges of the change in fair value of recognized assets or liabilities or firm commitments (fair value hedges); (ii) hedges of the variability in highly probable future cash flows attributable to a recognized asset or liability, or a forecasted transaction (cash flow hedges); or (iii) hedges of net investments in a foreign operation (net investment hedges). Fair Value Hedges The Bank’s fair value hedges principally consist of interest rate swaps that are used to protect against changes in the fair value of fixed-rate long-term financial instruments due to movements in market interest rates. Changes in the fair value of derivatives that are designated and qualify as fair value hedging instruments are recorded in the Interim Consolidated Statement of Income, along with changes in the fair value of the assets, liabilities or group thereof that are attributable to the hedged risk. Any gain or loss in fair value relating to the ineffective portion of the hedging relationship is recognized immediately in the Interim Consolidated Statement of Income in other income. The cumulative adjustment to the carrying amount of the hedged item (the basis adjustment) is amortized to the Interim Consolidated Statement of Income based on a recalculated effective interest rate over the remaining expected life of the hedged item, with amortization beginning no later than when the hedged item ceases to be adjusted for changes in its fair value attributable to the hedged risk. Where the hedged item has been derecognized, the basis adjustment is immediately released to the Interim Consolidated Statement of Income. Cash Flow Hedges The Bank is exposed to variability in future cash flows that are denominated in foreign currencies, as well as variability in future cash flows on non-trading assets and liabilities that bear interest at variable rates, or are expected to be refunded or reinvested in the future. The amounts and timing of future cash flows are projected for each hedged exposure on the basis of their contractual terms and other relevant factors, including estimates of prepayments and defaults. The aggregate cash flows across all hedged exposures over time form the basis for identifying the effective portion of gains and losses on the derivatives designated as cash flow hedges of forecasted transactions. The effective portion of changes in the fair value of derivatives that are designated and qualify as cash flow hedges is recognized in other comprehensive income. Any gain or loss in fair value relating to the ineffective portion is recognized immediately in the Interim Consolidated Statement of Income in other income. Amounts accumulated in other comprehensive income are reclassified to the Interim Consolidated Statement of Income in the period in which the hedged item affects income. When a hedging instrument expires or is sold, or when a hedge no longer meets the criteria for hedge accounting, any cumulative gain or loss existing in other comprehensive income at that time remains in other comprehensive income until the forecasted transaction is eventually recognized in the Interim Consolidated Statement of Income. When a forecasted transaction is no longer expected to occur, the cumulative gain or loss that was reported in other comprehensive income is immediately transferred to the Interim Consolidated Statement of Income. 15 Net Investment Hedges Hedges of net investments in foreign operations are accounted for similar to cash flow hedges. Any gain or loss on the hedging instrument relating to the effective portion of the hedge is recognized in other comprehensive income. The gain or loss relating to the ineffective portion is recognized immediately in the Interim Consolidated Statement of Income. Gains and losses accumulated in other comprehensive income are included in the Interim Consolidated Statement of Income upon the repatriation or disposal of the investment in the foreign operation. DERIVATIVE PRODUCT TYPES AND RISK EXPOSURES The majority of the Bank’s derivative contracts are over-the-counter (OTC) transactions that are privately negotiated between the Bank and the counterparty to the contract. The remainder are exchange-traded contracts transacted through organized and regulated exchanges and consist primarily of options and futures. Interest Rate Derivatives The Bank uses interest rate derivatives, such as interest rate futures and forwards, swaps, and options in managing interest rate risks. Interest rate risk is the impact that changes in interest rates could have on the Bank’s margins, earnings, and economic value. Changes in interest rate can impact the market value of fixed rate assets and liabilities. Further, certain assets and liabilities repayment rates vary depending on interest rates. Forward rate agreements are OTC contracts that effectively fix a future interest rate for a period of time. A typical forward rate agreement provides that at a pre-determined future date, a cash settlement will be made between the counterparties based upon the difference between a contracted rate and a market rate to be determined in the future, calculated on a specified notional principal amount. No exchange of principal amount takes place. Interest rate swaps are OTC contracts in which two counterparties agree to exchange cash flows over a period of time based on rates applied to a specified notional principal amount. A typical interest rate swap would require one counterparty to pay a fixed market interest rate in exchange for a variable market interest rate determined from time to time, with both calculated on a specified notional principal amount. No exchange of principal amount takes place. Interest rate options are contracts in which one party (the purchaser of an option) acquires from another party (the writer of an option), in exchange for a premium, the right, but not the obligation, either to buy or sell, on a specified future date or series of future dates or within a specified time, a specified financial instrument at a contracted price. The underlying financial instrument will have a market price which varies in response to changes in interest rates. In managing the Bank’s interest rate exposure, the Bank acts as both a writer and purchaser of these options. Options are transacted both OTC and through exchanges. Interest rate futures are standardized contracts transacted on an exchange. They are based upon an agreement to buy or sell a specified quantity of a financial instrument on a specified future date, at a contracted price. These contracts differ from forward rate agreements in that they are in standard amounts with standard settlement dates and are transacted on an exchange. Foreign Exchange Derivatives The Bank uses foreign exchange derivatives, such as futures, forwards, and swaps in managing foreign exchange risks. Foreign exchange risk refers to losses that could result from changes in foreign currency exchange rates. Assets and liabilities that are denominated in foreign currencies have foreign exchange risk. The Bank is exposed to non-trading foreign exchange risk from its investments in foreign operations when the Bank’s foreign currency assets are greater or less than the liabilities in that currency, they create a foreign currency open position. Foreign exchange forwards are OTC contracts in which one counterparty contracts with another to exchange a specified amount of one currency for a specified amount of a second currency, at a future date or range of dates. Swap contracts comprise foreign exchange swaps and cross-currency interest rate swaps. Foreign exchange swaps are transactions in which a foreign currency is simultaneously purchased in the spot market and sold in the forward market, or vice-versa. Cross-currency interest rate swaps are transactions in which counterparties exchange principal and interest flows in different currencies over a period of time. These contracts are used to manage both currency and interest rate exposures. Foreign exchange futures contracts are similar to foreign exchange forward contracts but differ in that they are in standard currency amounts with standard settlement dates and are transacted on an exchange. Credit Derivatives The Bank uses credit derivatives such as CDS and total return swaps in managing risks of the Bank’s corporate loan portfolio and other cash instruments. Credit risk is the risk of loss if a borrower or counterparty in a transaction fails to meet its agreed payment obligations. The Bank uses credit derivatives to mitigate industry concentration and borrower-specific exposure as part of the Bank’s portfolio risk management techniques. The credit, legal, and other risks associated with these transactions are controlled through well established procedures. The Bank’s policy is to enter into these transactions with investment grade financial institutions. Credit risk to these counterparties is managed through the same approval, limit, and monitoring processes that is used for all counterparties to which the Bank has credit exposure. 16 Credit derivatives are OTC contracts designed to transfer the credit risk in an underlying financial instrument (usually termed as a reference asset) from one counterparty to another. The most common credit derivatives are CDS (referred to as option contracts) and total return swaps (referred to as swap contracts). In option contracts, an option purchaser acquires credit protection on a reference asset or group of assets from an option writer in exchange for a premium. The option purchaser may pay the agreed premium at inception or over a period of time. The credit protection compensates the option purchaser for any deterioration in value of the reference asset upon the occurrence of certain credit events such as bankruptcy or failure to pay. Settlement may be cash based or physical, requiring the delivery of the reference asset to the option writer. In swap contracts, one counterparty agrees to pay or receive from the other cash amounts based on changes in the value of a reference asset or group of assets, including any returns such as interest earned on these assets in exchange for amounts that are based on prevailing market funding rates. These cash settlements are made regardless of whether there is a credit event. Other Derivatives The Bank also transacts equity and commodity derivatives in both the exchange and OTC markets. Equity swaps are OTC contracts in which one counterparty agrees to pay, or receive from the other, cash amounts based on changes in the value of a stock index, a basket of stocks, or a single stock. These contracts sometimes include a payment in respect of dividends. Equity options give the purchaser of the option, for a premium, the right, but not the obligation, to buy from or sell to the writer of an option, an underlying stock index, basket of stocks, or single stock at a contracted price. Options are transacted both OTC and through exchanges. Equity index futures are standardized contracts transacted on an exchange. They are based on an agreement to pay or receive a cash amount based on the difference between the contracted price level of an underlying stock index and its corresponding market price level at a specified future date. There is no actual delivery of stocks that comprise the underlying index. These contracts are in standard amounts with standard settlement dates. Commodity contracts include commodity forward, futures, swaps, and options, such as precious metals and energy-related products in both OTC and exchange markets. The Bank issues certain loan commitments to customers in Canada at a fixed price. These funding commitments are accounted for as derivatives if there is past practice of selling the loans shortly after funding. These loan commitments are carried at fair value with the resulting realized and unrealized gains or losses recognized immediately in other income. NOTIONAL AMOUNTS The notional amounts are not recorded as assets or liabilities as they represent the face amount of the contract to which a rate or price is applied to determine the amount of cash flows to be exchanged. Notional principal amounts do not represent the potential gain or loss associated with market risk and are not indicative of the credit risk associated with derivative financial instruments. EMBEDDED DERIVATIVES Derivatives may be embedded in other financial instruments (the host instrument). Embedded derivatives are treated as separate derivatives when their economic characteristics and risks are not clearly and closely related to those of the host instrument, a separate instrument with the same terms as the embedded derivative would meet the definition of a derivative, and the combined contract is not held for trading or designated as trading under the fair value option. These embedded derivatives are measured at fair value with subsequent changes recognized in trading income. Certain of the Bank’s deposit obligations that vary according to the performance of certain equity levels or indices may be subject to a guaranteed minimum redemption amount and have an embedded derivative. The Bank accounts for the embedded derivative of such variable obligations at fair value with changes in fair value reflected in other income as they arise. The Bank does not expect significant future earnings volatility as the embedded derivatives are effectively hedged. The fair value of the embedded derivatives are recorded on the Interim Consolidated Balance Sheet as derivatives. 17 Fair Value of Derivative Financial Instruments (millions of Canadian dollars) As at April 30, 2010 October 31, 2009 Fair value Fair Value Positive Negative Positive Negative Derivative financial instruments held or issued for trading purposes Interest rate contracts Futures $- $1 $2 $- Forward rate agreements 39 30 78 74 Swaps Options written - - Options purchased - - Total interest rate contracts Foreign exchange contracts Forward contracts Swaps Cross-currency interest rate swaps Options written - - Options purchased - - Total foreign exchange contracts Credit derivatives Credit default swaps - protection purchased Credit default swaps - protection sold 80 Other - - 9 - Total credit derivative contracts Other contracts Equity contracts Commodity contracts Fair value - trading Derivative financial instruments held or issued for non-trading purposes Interest rate contracts Forward rate agreements $1 $6 - - Swaps Options written 5 7 4 10 Options purchased 86 2 - Total interest rate contracts Foreign exchange contracts Forward contracts Swaps 27 - 14 - Cross-currency interest rate swaps Total foreign exchange contracts Credit derivatives Credit default swaps - protection purchased 47 Credit default swaps - protection sold - - - 24 Total credit derivative contracts 47 Other contracts Equity contracts Fair value - non-trading Total fair value The following table distinguishes the derivative financial instruments held or issued for non-trading purposes between those that have been designated in qualifying hedge accounting relationships and those which have not been designated in qualifying hedge accounting relationships. 18 Fair Value of Non-Trading Derivative Financial Instruments (millions of Canadian dollars) As at April 30, 2010 Derivative assets Derivative liabilities Derivatives in qualifying hedging relationships Derivatives not in qualifying hedging relationships Total positive Derivatives in qualifying hedging relationships Derivatives not in qualifying hedging relationships Total negative Derivative financial instruments held or issued for non-trading purposes Interest rate contracts Forward Rate agreements $- $1 $1 $- $6 $6 Swaps Options written - 5 5 1 6 7 Options purchased 82 4 86 - 2 2 Total interest rate contracts Foreign exchange contracts Forward contracts 3 3 Swaps 27 - 27 - - - Cross-currency interest rate swaps Total foreign exchange contracts Credit derivatives Credit default swaps - protection purchased - 47 47 - Total credit derivatives - 47 47 - Other contracts Equity contracts - - Total other contracts - - Fair value - non-trading 19 (millions of Canadian dollars) As at October 31, 2009 Derivative assets Derivative liabilities Derivatives in qualifying hedging relationships Derivatives not in qualifying hedging relationships Total positive Derivatives in qualifying hedging relationships Derivatives not in qualifying hedging relationships Total negative Derivative financial instruments held or issued for non-trading purposes Interest rate contracts Swaps Options written - 4 4 - 10 10 Options purchased 6 - - - Total interest rate contracts Foreign exchange contracts Forward contracts 4 5 Swaps - 14 14 - - - Cross-currency interest rate swaps Total foreign exchange contracts Credit derivatives Credit default swaps - protection purchased - - Credit default swaps - protection sold -
